J. C. Kelly and C. R. Lowrie were partners. They had some differences, which by their agreement were submitted to a board of arbitrators for settlement. Under the terms of the award of the arbitrators the respective liabilities of the partners were fixed as to certain obligations held by appellee bank, which brought suit thereon. Upon the trial Lowrie attacked and sought to set aside the award, to defeat his liability thereunder, and to recover certain collateral held by the bank. From an adverse judgment he brings this appeal.
The cause was tried by the court without a jury, but the court did not file any specific findings of fact or conclusions of law, and no statement of facts has been filed herein. This being true, it will be assumed that every fact essential to the judgment was proven by competent evidence in the court below, and as all the questions raised by appellant are dependent upon the effect or sufficiency of the evidence, those questions will be resolved in favor of appellee.
We have examined the pleadings, which appear to warrant the judgment rendered; and, there being nothing else before this court, the judgment will be affirmed.